ON APPLICATION FOR REHEARING
Wood asserts on application for rehearing that his counterclaim raised the issue of failure of performance or occurrence of a condition precedent sufficiently to come under the provision of Rule 8(c), A.R.C.P., which allows the court to consider matter raised in a counterclaim as being raised as an affirmative defense. Wood argues that he has satisfied the requirement of Rule 9(c), which provides that failure of conditions precedent must be specially pleaded, by raising the failure of condition precedent in his counterclaim. We reserve the question of whether the matters required to be specially pleaded under Rule 9(c) can thus be brought in under the provision of Rule 8(c), because this case is decided on the ore tenus rule and Wood’s assertion, even if correct, does not affect the result. The statement in the opinion that Wood failed to raise the failure of conditions precedent should not be taken as authority on the issue raised in the application for rehearing.
OPINION EXTENDED; APPLICATION FOR REHEARING OVERRULED.
TORBERT, C.J., and FAULKNER, EM-BRY and ADAMS, JJ., concur.